CN Dragon Corporation February 3, 2010 Katherine Wray SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance Mail Stop Washington, D.C. 20549 Re:CN Dragon Corporation (Formally Wavelit, Inc. (the “Company”) Revised Preliminary Information Statement on Schedule 14C Filed January 21, 2009 File No.000-53771 (Formally 333-90618) Form 10-K/A for the Fiscal Year Ended April 30, 2009 Filed January 21, 2010 Form 10-Q/A for the Quarterly Period Ended October 31, 2009 Filed January 21, 2010 File No. 000-53771 Dear Ms.
